Citation Nr: 1800804	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for knee joint pain.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

The Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 2004 to June 2004; from August 2004 to January 2006; and from July 2006 to June 2007, with additional service in the Army National Guard of Texas.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In December 2015, the Board remanded this case for the AOJ to schedule the Veteran for a hearing before the Board.

In August 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The issue of service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's knee joint pain is related to his active service.

2.  The Veteran's lower back disorder is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for knee joint pain are met.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.317 (2017).

2.  The criteria for service connection for a back disorder (back pain) are met.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.317(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for Joint Pain and Lower Back Disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of a current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).  

For the issue of knee and back pain, the Board notes that the Veteran had service in South West Asia and therefore may be suffering from an undiagnosed illness. The Board notes that under 38 C.F.R. § 3.317 (b), signs and symptoms of an undiagnosed illness include muscle pain, joint pain, and neurological signs or symptoms. 

The Veteran, through his representative, asserts that he incurred joint and back disabilities while he was in active service.  See August 2016 Hearing Transcript.  (indicating that he started experiencing knee problems when he carried a rucksack on his back, which was approximately 80 extra pounds).

In support of his assertion, the Veteran has provided a medical opinion from a private orthopedist, Dr. J.M.D.  In this August 2016 opinion, Dr. J.M.D. opined that it is as likely as not, that his current back and knee complaints are related to his military service.  As the basis and rationale for his opinion, Dr. J.M.D. explained that the Veteran was a machine gunner who carried heave equipment on a daily basis; he was exposed to several percussion injuries and developed chronic back and knee pain as a result; and that his disabilities were documented on his exit examination as being continuous.  Further Dr. J.M.D. also explained that the Veteran had been seen multiple times in the previous five to eight years for his back and knee pain.  He further clarified that the Veteran's complaints of his disabilities pre-existed the use of a fork truck at his job, and that it is extremely unlikely that his disabilities are due to his job, where he used the fork truck, because the Veteran was already being treated for back and knee pain before he took the job.

The Board finds this medical opinion to be the most probative evidence of record, which is dispositive of these issues.  Dr. J.M.D.'s medical opinion provides a clear rationale, which is based on his review of the Veteran's in-service and post service medical records, as well as the Veteran's competent, credible lay statements.  Therefore, the Board finds that service connection claims for knee joint pain and a back disorder (back pain) are warranted, pursuant to 38 C.F.R. § 3.317.


ORDER

Entitlement to service connection for knee joint pain is granted.

Entitlement to service connection for a back disorder (back pain) is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the issue of service connection for obstructive sleep apnea.

At his Board hearing, the Veteran, through his representative, asserted that he did not have any kind of trouble with sleep prior to entering active duty in 2004, but that after entering active service, he started to notice tiredness throughout the day when he was placed on duty to work on the Border Patrol Mission between Texas and Mexico.  See August 2016 Hearing Transcript.  He further reported that he was being treated for sleep problems and was prescribed with Ambien in 2005, at which time he was diagnosed with insomnia.  Id.  Additionally, he particularly noted that he is already service connected for PTSD, and suggests that there is a correlation between his obstructive sleep apnea and his PTSD.  Id.

The evidence or record reflects a current diagnosis of obstructive sleep apnea, as well as competent lay evidence of an in-service illness from the Veteran and a fellow veteran who witnessed symptoms of the Veteran's illness during active service.  Nonetheless, the Veteran has not been afforded a VA examination since he has been diagnosed with obstructive sleep apnea.  See McLendon, 20 Vet. App. at 81.  Therefore, a remand is warranted for a VA examination and a nexus opinion based on either direct or secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his obstructive sleep apnea.  A copy of this remand must be made available to the VA examiner.  Additionally, the VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea is related to the Veteran's time in service.

b.  Opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea is caused by his service-connected PTSD.

c.  Opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea has been aggravated by his service-connected PTSD.

"Aggravation" means an increase in severity of the disorder beyond any medically established baseline.  The appropriate section of the Disability Benefits Questionnaire pertaining to aggravation opinions should be filled out for this purpose, if possible.

The VA examiner must consider all lay statements from the Veteran about the onset and symptomatology of his obstructive sleep apnea, including and not limited to his competent lay statements from his August 2016 Travel Board hearing.  The VA examiner must construe all disclosures and statements from the Veteran as competent lay statements, unless the VA examiner has good reason to believe that the information being provided by the Veteran cannot be reliable.

d.  If it is determined that there is another likely etiology for his obstructive sleep apnea, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

2.  After ensuring compliance, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


